Citation Nr: 0505585	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-14 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, wherein the RO granted service connection 
for PTSD and assigned an initial 50 percent evaluation, 
effective, April 18, 2003.  

In May 2004, the Board remanded the veteran's claim to the RO 
in Lincoln, Nebraska for additional development.  

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected PTSD, the issue 
has been framed as that listed on the title page of this 
decision.   See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).


FINDING OF FACT

Since the award of service connection, the veteran's PTSD has 
been productive of no more than occupational and social 
impairment with reduced reliability and productivity.  

CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 (Diagnostic 
Code 9411) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether an evaluation greater than 50 
percent was warranted for any period of time during the 
pendency of his claim.

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  Under these criteria, a 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

In the veteran's case, the pertinent evidence includes an 
April 2003 private treatment report, reflecting that the 
veteran was depressed.  He reported that he was employed as a 
welder, was married, and had two sons.  The veteran described 
having sleep impairment, daily nightmares, and flashbacks.  
The veteran indicated that he enjoyed working on old motor 
vehicles, skiing, fishing, enjoying his two grandchildren, 
and attending church.  The examiner described the veteran as 
being a worried and anxious individual.  Upon mental status 
evaluation, the veteran had a fairly sad speech, at least in 
content, and his delivery was noted to have been slow and 
labored.  He had good articulation and he stayed within his 
subject content.  The examiner described the veteran's facial 
features and eye contact as static and variable, 
respectively.  The veteran's mood and affect were also noted 
to have been consistently depressed, with milder moods 
demonstrated throughout the evaluation.  The examiner noted 
that the veteran had some degree of anxiety, which was more 
severe than his general depressive features.  

The veteran's mental content upon evaluation in April 2003 
revealed no particular preoccupations, compulsions, 
delusions, or paranoid ideation.  The examiner related that 
the veteran had never experienced any symptoms of psychosis 
and that he was well grounded in reality.  He was oriented in 
all spheres.  The veteran had an above average fund of 
general information.  His social comprehension was fair.  
While the veteran performed an unlimited amount of serials 
three and sevens, he was unable to answer one out of five 
proverbs.  However, he recognized similarities and 
differences.  Overall, the examiner concluded that whatever 
emotional difficulties the veteran was experiencing, he was 
not being affected by them, at least on a cognitive bases.  A 
diagnosis of PTSD was recorded.  A Global Assessment 
Functioning Score (GAF) of 48 was recorded.  

In September 2004, the veteran failed to report for a VA 
examination, which was scheduled pursuant to a May 2004 Board 
remand. 

In an October 2004 statement to the RO, the veteran's 
attorney argued that the veteran had previously submitted a 
private examination report which was sufficient for rating 
his PTSD.  The veteran's attorney maintained that the RO 
should adjudicate the veteran's PTSD claim based on the 
medical evidence of record, and if the evidence was then 
determined to be inadequate, the appellant would then consent 
to attend another VA examination.

Pursuant to 38 C.F.R. § 3.327(a) (2004), examinations will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  Although other records, including statements 
from private physicians, may be found adequate to rate 
without further examination, see 38 C.F.R. § 3.326 (2004), 
such a determination is to be made by VA.  

In this case, there was ample reason for the Board in May 
2004 to request an additional VA examination.  As noted 
previously, the VA psychiatric examination was found to have 
been necessary to determine the current severity of the 
service-connected PTSD.  In its May 2004 remand, the Board 
found the April 2003 private examination report to have 
contained certain inconsistencies that raised questions about 
the proper evaluation to be assigned to the veteran's 
service-connected PTSD.  For example, while the veteran was 
found to have had difficulties with sleep, including 
nightmares every night, he nevertheless appeared to have had 
an active life that involved activities that did not appear 
to reflect lethargy or fatigue consistent with poor sleep 
patterns, such as skiing and fishing.  It is plain from the 
record before the Board that the appellant was advised of 
what was required of him, but he failed to comply.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

No good cause for his failure to report for the scheduled 
examination has been demonstrated.  VA regulations address 
such situations:  when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
the veteran, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2004).  

In its adjudication based on the available evidence, the 
Board finds that the evidence of the veteran's PTSD symptoms 
does not show the level required for an evaluation higher 
than 50 percent.  Upon evaluation in April 2003, the veteran 
was alert and oriented, without any evidence of psychosis or 
hallucinations.  Moreover, although his speech was considered 
labored and slow, his articulation was good and he stayed 
within the subject content.  Furthermore, while the veteran 
was unable to answer proverbs, he performed an unlimited 
amount of serial threes and sevens.  Overall, the private 
examiner in April 2003 concluded that whatever emotional 
difficulties the veteran had, he was not affected by them, at 
least on a cognitive basis.  In addition, while the veteran 
was found to have had difficulties with sleep, including 
daily nightmares, he was able to engage in activities such as 
skiing and fishing, and enjoying time with his grandchildren.  
Finally, the veteran has continued to be successfully 
employed as a welder.  In short, the evidence shows he 
clearly is able to establish and maintain effective social 
and work relationships.  This sort of evidence reflects 
impairment of the sort contemplated by no more than the 50 
percent rating.  Indeed, much of the evidence suggests that 
he functions better than the symptom complex described in the 
criteria for the 50 percent rating.  He is able to work, 
seemingly without difficulty; he does not experience 
cognitive impairment with respect to comprehension or memory; 
his judgment, thinking, and motivation do not appear 
impaired.  Accordingly, the Board concludes that an 
evaluation in excess of 50 percent for PTSD is not warranted.  
The preponderance of the evidence is against the claim.

Although the veteran was assigned a GAF score of 48 in April 
2003, which is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job), that 
score is unsupported by the clinical findings noted during 
that examination as reported in the preceding paragraph.  See 
generally, Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing AMERICAN 
PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (Fourth edition) 32. 

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  As has already been discussed, the 
veteran has continued to be successfully employed as a 
welder.  The veteran does not contend, nor does the evidence 
show, that he has missed work on account of his service-
connected PTSD, or that his disability has otherwise 
adversely affected his position.  Moreover, the veteran's 
treating and examining physicians have described symptoms 
that do not suggest marked interference with employability.

In addition, there is no evidence that the veteran's PTSD has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) (2004) are not met.  
See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Lastly, the Board notes that the RO, in granting the 
veteran's claim for service connection for PTSD assigned the 
veteran an effective date for the grant of service connection 
of April 18, 2003.  The Board has reviewed the evidence on 
file and concludes that the veteran has evidenced no more 
than a 50 percent rating for his condition since the award of 
service connection.  Accordingly, the Board finds no basis to 
stage ratings.  See Fenderson, supra.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the claimant is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the issue on appeal arises from a notice 
of disagreement as to the initial grant of service connection 
for the disability at issue, and as such, represents a 
"downstream" issue as referenced in VAOPGCPREC 08-2003.  If, 
in response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C. § 5103(a) notice, VA receives 
a notice of disagreement that raises a new issue, 38 U.S.C. § 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. VAOPGCPREC 8-2003.  With regard to the 
instant case, the Board finds that adequate § 5103(a) notice 
was provided as to the original service connection claim (see 
May 2003 letter from the RO to the veteran.)  

With regards to the VA's duty to assist, the record contains 
the appellant's claim and an April 2003 private medical 
report.  As noted previously, in May 2004, the Board remanded 
the veteran's claim to the RO to schedule the veteran for an 
additional VA examination.  The veteran failed to report for 
a September 2004 VA psychiatric examination.  In addition, in 
a November 2004 written argument to the RO, the veteran's 
attorney indicated that the appellant had not received any 
ongoing medical treatment from any source other than those 
physicians already of record.  In December 2004, the veteran 
maintained that he had no additional information to submit in 
support of his appeal.  Therefore, in light of the foregoing, 
the VA duty's to assist has been fulfilled with respect to 
the veteran's claim for an initial disability rating in 
excess of 50 percent for PTSD.


ORDER

The appeal for an initial disability rating in excess of 50 
percent for PTSD is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


